TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00300-CV


Cactus Canyon Quarries, Inc., Appellant

v.

Jim Eachus and Maureen Eachus, Appellees




FROM THE DISTRICT COURT OF LLANO COUNTY, 424TH JUDICIAL DISTRICT
NO. 15,326-A, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant and appellees have filed a joint motion to dismiss this appeal pursuant
to their settlement agreement.  We grant the joint motion and dismiss the appeal.  See Tex. R. App.
P. 42.1(a).


  
						W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed on Joint Motion
Filed:   December 31, 2008